KRAMER, Judge,
concurring:
Although I agree with Judge Steinberg’s analysis regarding VA’s obligation under the VA Adjudication PROCEDURE Manual M21-1 [hereinafter Manual M21-1], Part III, ¶ 5.14(b)(5) (1996), I do not support en banc review. First, the appellant’s attorney did not raise the Manual M21-1 issue to the panel. See Bucklinger v. Brown, 5 Vet.App. 435, 436 (1993). Second, the panel’s fact-specific application of Stegall v. West, 11 Vet.App. 268 (1998), is not a matter of exceptional importance or one that gives rise to uniformity concerns. See U.S. Vet.App. R. 35(c) (“Motions for full Court decision are not favored. Ordinarily they will not be granted unless such action is necessary to secure or maintain uniformity of the Court’s decisions or to resolve a question of exceptional importance.”).